DOYLE, Judge,
concurring.
Because I do not agree with the majority’s view that the deciding issue in this case is whether Officer William Hind-man’s testimony was competent to establish that a urine test was necessary in order to detect the presence of a controlled substance, I write separately to concur in the result to reverse the judgment of the trial court.
First, Officer Hindman’s competency is not an issue before us on appeal. It was not listed as an issue under the Statement of Questions Involved in Patton’s brief, which Pa. R.A.P. 2116(a) requires and which is “in the highest degree mandatory,” and he never argues the issue in the body of his brief. Accordingly, the issue was waived, Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114 (1974).
Second, Officer Hindman’s testimony was never offered “to prove that a urine test was necessary to detect the presence of a controlled substance ...” as stated in the majority opinion (slip op. p. 5). Officer Hindman testified only that he “had been advised by [the] Allegheny Toxicology Lab that the urine test was better in determining the controlled substance than [the] blood [test],” (R.R. 9(a); emphasis added), and it was on the basis of this memorandum from the toxicology lab that he requested the second urine test from Patton. Officer Hind-man, moreover, admitted on cross-examination that he had no reason to believe that the first blood test would not be sufficient to reveal the presence of a controlled substance as well as alcohol.1 Contrary to the majority’s conclusion that *360medical evidence was needed to substantiate the need for a urine test, Patton argues in his brief that such evidence is not needed, that “simple logic directs us to the conclusion that the testing of a person’s blood would be the best test of the level of substances in the blood (as opposed to urine or breath which require [the] acceptance of certain assumptions)” (citing Department of Transportation, Bureau of Traffic Safety v. Jackson, 113 Pa.Commonwealth Ct. 253, 536 A.2d 880 (1988)). While I would not go so far as to adopt, or even to agree with, the Appellant’s “simple logic” argument, Judge MacPhail’s statement of the law in Jackson and his explanation of the Supreme Court’s decision in Department of Transportation v. McFarren, 514 Pa. 411, 525 A.2d 1185 (1987), and this Court’s decision in Department of Transportation, Bureau of Driver Licensing v. Penich, 112 Pa.Commonwealth Ct. 303, 535 A.2d 296 (1988), provides sound guidance where a police officer suspects that both alcohol and drugs have caused the impairment of the driver:
If ... a second type of test is requested ... the officer must establish the reasonableness of the request. Where the only purpose for the second test is to substantiate the accuracy of the initial test, reasonableness is not established .... The issue of reasonableness is a question of law for the court to resolve based on the particular facts of each case.
Jackson, 113 Pa.Commonwealth Ct. at 256-57, 536 A.2d at 881 (emphasis in original; citations omitted).
In Jackson, the police officer detected both the odor of alcohol on the driver’s breath and the odor of freshly burned marijuana in the car. He testified that after Jackson had taken the breathalyzer test which registered positive for alcohol, he then requested a blood test because a controlled substance could not be detected by the breath test. Jackson refused and his license was suspended for a year. This Court upheld the suspension and Judge MacPhail cogently wrote:
*361[W]e believe that the officer’s request for a blood test was reasonable in this case in view of the fact that the breath test alone would not have revealed the presence of marijuana in Licensee’s system. Thus, the second test was not requested simply to substantiate the accuracy of the first test for alcohol, but rather, was requested in order to determine whether Licensee was under the influence of a controlled substance.
The reasonableness of the multiple testing here is not vitiated, in our opinion, by the fact that a single blood test could have been used to detect both blood alcohol and marijuana. We do not think that McFarren necessarily requires a police officer to choose to administer a blood or urine test in the first instance where he suspects the presence of a combination of alcohol and a controlled substance. To do so would more than likely result in increased use by the police of the more intrusive types of chemical testing in the first instance. As we stated in Penich, the police officer may use his discretion in choosing which type of test to administer first. Once having done so, he must establish reasonable grounds for requesting a second type of test.
Jackson, 113 Pa.Commonwealth Ct. at 257, 536 A.2d at 882.
To insist that a police officer qualify as a toxicologist to back up a reasonable belief for a second test for drugs is not necessary and there was no such evidence in Jackson.
In the case now before us, the opinion of the trial court stated that Officer Hindman testified that a urine test was necessary to detect the presence of a controlled substance based upon an Allegheny County Crime Laboratory memorandum which the officer had read. The trial court’s finding in this respect was in error, as I explained above, and I would accordingly reverse the judgment of the lower court on those grounds.
I am of the view, however, had Officer Hindman testified (that a second test was necessary to detect the presence of a controlled substance) and such testimony was found credible *362by the trial court, that testimony alone would have been sufficient to establish the reasonableness for the request, Jackson, and the officer’s competency as a toxicologist would not in any way nullify that conclusion.2

. The cross-examination of Officer Hindman was as follows:
Q: Did you have any suspicion or reason to believe that the blood sample taken from Mr. Patton might somehow turn out to be inconclusive with respect to the blood alcohol content in his body or other chemicals that may have been in his body?
A: I had no reason to believe it wouldn’t show up in his blood tests.
(R.R. 12a-13a).


. I agree with the majority's view that we need not reach Appellant’s first issue, but I would not reach it because it was never raised before the lower court and was, accordingly, waived. In addition, Patton testified that try as he could he was physically incapable of providing a sample of his urine (it was agreed that he did try for 15 to 20 minutes). The trial court held that a licensee must offer competent medical testimony to establish such an inability, citing as authority Bell v. Department of Transportation, 147 Pa.Commonwealth Ct. 157, 607 A.2d 304 (1992), petition for allowance of appeal denied, 533 Pa. 613, 618 A.2d 403 (1992), and Zubik v. Department of Transportation, Bureau of Traffic Safety, 93 Pa.Commonwealth Ct. 221, 500 A.2d 1288 (1985). I disagree that Bell and Zubik are authority for such a principle.